Citation Nr: 1508684	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date for the award of additional compensation payable for dependent children.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1979 to November 1982.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted additional compensation benefits based on the Veteran's dependent minor children.  The Veteran appealed from the effective date assigned for the additional benefits awarded, and the matter is now before the Board.
 

FINDINGS OF FACT

1.  An April 2007 rating decision created a combined disability rating of 30 percent or greater, effective July 20, 2006.

2.  An April 2010 RO decision awarded a combined disability rating of 30 percent or greater, effective May 30, 2006.  A notice of this award was sent on May 17, 2010.

3.  On May 4, 2011, the Veteran completed a VA Form 21-686c which included evidence of five additional dependent children about whom VA had not previously been aware.


CONCLUSION OF LAW

The criteria for an effective date of May 30, 2006 for the award of dependent compensation have been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2014); 38 C.F.R. §3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event, if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n) (2014).  The effective date for additional compensation for a dependent will be the latest of the following: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of veteran's award.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 3.401(b).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2014).  VA has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 
38 U.S.C.A. § 501.

Generally, the earliest that an additional award of compensation for a dependent may occur is the first day of the month following the effective date of that award.  38 C.F.R. § 3.31.  The effective date for additional compensation for dependents shall be the same date as the decision giving rise to such entitlement, irrespective of any previous grant of Section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).  While there can be "multiple rating decisions that establish entitlement to additional dependency compensation," proof of dependent status must be submitted within one year of notice of a rating action.  Id.

In an April 2007 RO decision, service connection for coronary artery disease was established and a 60 percent rating assigned, effective July 20, 2006.  Prior to this decision, the Veteran's combined rating had been less than 30 percent, thus it was this decision - dated April 27, 2007 - which established that the Veteran met the preliminary schedular criteria for the award of addition compensation payable for a spouse, child, and/or dependent parent.  38 C.F.R. §§ 3.4(b)(2), Sharp, 23 Vet. App. 267.

A May 2007 letter notifying the Veteran of the April 2007 decision included information which indicated that the Veteran was potentially eligible to receive an additional allowance of benefits for dependents, including "unmarried children under 18."  Attached to the letter was VA Form 21-686c "Declaration of Status of Dependents."  The Veteran responded with a June 2007 notice of disagreement with denials of service connection, and ratings assigned.  One year later, in June 2008, the Veteran submitted a VA Form 21-686c identifying his spouse and two of his children.  In November 2008, a letter informed the Veteran that his monthly award had been adjusted to account for his dependent spouse and two minor children.

In April 2010, an RO decision establish entitlement to additional compensation by granting a higher evaluation for service-connected paranoid schizophrenia (effective May 30, 2006) as well as service connection for a stroke (effective July 20, 2006), establishing basic eligibility for Dependent's Educational Assistance (effective May 30, 2006) and special monthly compensation based on housebound criteria (effective November 16, 2009).  The Veteran was informed of this decision in a letter of May 17, 2010.

On May 4, 2011 - within one year of the Veteran having been sent notice of the April 2010 decision - VA received a new VA Form 21-686c which included five additional minor children (specifically to include his stepchildren), and a June 2011 letter to the Veteran informed him that his award amount had been adjusted to reflect his now eight dependents - one spouse and seven children - effective June 1, 2011; the first day of the month following the effective date of the additional award.  

In a July 2011 notice of disagreement, the Veteran argued that the effective date of any additional award based on his dependent stepchildren should be the date which he was married to their mother (i.e. his current spouse).  In a November 2012 statement, the Veteran went on to argue that his "service connected paranoid schizophrenia prevented [him] comprehending what was needed to establish [his] dependents," and that his "disability should be taken into account as the reason for not being able to report [his] dependents."

Again, the facts before the Board are not in dispute.  The RO decision establishing a rating of at least 30 percent was issued in April 2007.  The Veteran was notified of the grant of benefits, and expressly informed of his right to identify qualifying dependents in May 2007.  In May 2010 the Veteran was informed of a "rating decision[] that establish[ed] entitlement to additional dependency compensation," Sharp, at 276, and within one year of such notice, provided VA with proof of five additional dependents.

The Board finds that the holding of Sharp is applicable to this case.  As the Board has already discussed, proof of dependent status for the Veteran's five  additional children was not received within one year of notice of the April 2007 decision which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the April 2007 rating action.  Thereafter, the RO issued an April 2010 rating decision, awarding a higher disability rating, with the overall effect of establishing a 100 percent rating effective May 30, 2006.  Within one year of receiving notice of the April 2010 rating decision, the Veteran supplied dependency information regarding his five additional child dependents on a VA Form 21-686c.

Applying the holding in Sharp, the Board finds that April 2010 rating decision gave rise to additional entitlement to dependency benefits under 38 U.S.C.A. § 1115(1)(A).  As the Veteran submitted proof of dependents within one year of notice of the April 2010 rating action, the effective date for additional compensation for the additional dependent children is the date of the rating which gave rise to such entitlement which, in this case, is May 30, 2006.  See Sharp, supra.  The Board notes, that one of the five additional children which he notified VA of in 2011 was not born until after May 30, 2006, and additional benefits for this dependent cannot be awarded prior to the date of their birth.

For the foregoing reasons, the Board finds that the Veteran is entitled to an earlier effective date of May 30, 2006 for additional compensation benefits for dependents.  See 38 U.S.C.A. § 5110(f) ; 38 C.F.R. § 3.401(b)(3).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  With regard the claim for an earlier effective date for the award of dependent compensation, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the Veteran's marital status, the effective date of increases in the Veteran's combined rating, and date of receipt of relevant documents needed to award additional compensation for the Veteran's dependent children have already been established by the evidence currently of record and are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to effective date for additional compensation for a dependent.  The VCAA is therefore inapplicable and need not be considered with regard the Veteran's appeal.  See Smith, 14 Vet. App. at 231; Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.


ORDER

An effective date of May 30, 2006, for additional compensation payable for dependent children is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


